Citation Nr: 0117556	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating for post traumatic stress 
disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973 and from September 1990 to January 1992.  

This case arises out of a May 1996 rating action that awarded 
service connection for PTSD and assigned a 30 percent 
disability evaluation for that disorder effective from 
December 1995.  In April 1997, the veteran perfected an 
appeal with respect to the disability evaluation, after which 
the case was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  In August 1998, the Board 
remanded the matter to the RO for additional development, and 
while the case was in Remand status, the RO increased the 
evaluation for PTSD to 50 percent, effective from December 
1995.  The appeal was then returned to the Board, and in a 
July 1999 decision, the Board denied entitlement to a rating 
in excess of 50 percent.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court), and 
in February 2000, the Court, pursuant to a Joint Motion for 
Remand submitted by the General Counsel's Office on behalf of 
the Secretary of VA, and the veteran's representative, 
vacated the Board's decision and remanded it to the Board for 
compliance with the instructions contained in the Joint 
Motion.  In September 2000, the Board remanded the case to 
the RO for further development as set out in the Joint 
Motion.  The RO then confirmed the 50 percent evaluation it 
had previously assigned and after a supplemental statement of 
the case was issued in January 2001, the case was returned to 
the Board for its review.


REMAND

The record in this case shows that in its September 2000 
Remand, the Board requested that the RO obtain copies of the 
records of the veteran's treatment for PTSD that had not 
already been associated with the claims file.  Although the 
veteran apparently did not respond to an October 2000 letter 
that the RO sent him asking him to identify the places at 
which he received such treatment, the evidence up to that 
time showed that the places at which the veteran received 
treatment was either at the Pensacola, VA outpatient 
treatment clinic or at the Pensacola Vets Center.  It does 
not appear from the evidence that any attempt has ever been 
made to obtain the records from the Vets Center, and although 
the records of the veteran's treatment at the Pensacola 
outpatient clinic were previously obtained through August 
1998, no attempt was apparently made to obtain records dated 
after that time.  As it happens, when examined for VA 
purposes in December 2000, the examiner specifically noted 
that the veteran continues to receive "chemotherapy and 
counseling at the outpatient clinic up to the present time."  

In view of the foregoing, it is clear that there are records 
of relevant treatment that have not been associated with the 
claims file, as had been requested by the Board.  In order to 
ensure the evaluation of the veteran's disability is based on 
a complete record, it will be necessary to return the case to 
the RO, in order to obtain the desired information.  In this 
regard, it is noted that, in Stegall v. West, 11 Vet.App. 268 
(1998), the U.S. Court of Appeals for Veterans Claims 
determined that a previous remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  The Court held that "where, as here, 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 217.  

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case must be returned to the RO in order to obtain the 
records of the veteran's VA outpatient treatment dated after 
August 1998, together with his Vets Center treatment.  
Further, since the precise content of the records sought are 
presently unknown, it is possible that the extent to which 
the last VA examiner considered the veteran impaired could 
change in view of information that may be set out in these 
additional records.  Accordingly, it also will be necessary 
to re-examine the veteran.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran' current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for PTSD other than through the VA.  If 
the veteran identifies any such place, the RO 
should attempt to obtain and associate with the 
file, copies of the records that the veteran 
identifies.  

2.  After obtaining any appropriate authorization, 
the RO should attempt to obtain and associate with 
the claims file records of the veteran's treatment 
for PTSD at the Pensacola VA outpatient clinic 
dated after August 1998 and the records of the 
veteran's treatment at the Pensacola Vets Center 
dated from 1996 to 1998.  If as a result of this 
development, it is determined that the veteran has 
received treatment for PTSD at other locations 
and/or times, an attempt should be made to obtain 
copies of these records as well.  

3.  Next, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order to 
have set forth all disabling symptomatology 
attributable to the veteran's service-connected 
psychiatric disorder.  Before evaluating the 
veteran, the examiner must review the claims 
folder, and a notation to the effect that this 
review took place should be included in any report 
provided.  In the course of the examination, all 
tests and psychological studies, as deemed 
indicated by the examiner, should be conducted.  In 
addition, a Global Assessment of Functioning (GAF) 
score should also be provided, and the examiner 
should explain the significance thereof.  The 
examination report should reflect review of all 
pertinent material in the claims folder and include 
the complete rationale for all opinions expressed.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

5.  Thereafter, the RO should review all the 
evidence of record and enter its decision 
concerning the veteran's claim for an increased 
rating for PTSD.  In arriving at this decision, the 
RO is reminded that this claim arises out of the 
initial rating assigned for PTSD, and that it 
involves consideration of the criteria for 
evaluating that disability which was in effect both 
prior to, and since November 7, 1996.  In any 
event, if the decision remains adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




